TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2019



                                     NO. 03-18-00735-CV


                                      A. C. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order of termination signed by the trial court on October 14, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order of termination. Therefore, the Court affirms the trial

court’s order of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.